Citation Nr: 1235545	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to an initial disability rating higher than 10 percent for a left ankle disability.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for a right knee disability.

5. Entitlement to an initial compensable disability rating for cyst/hydrocele with epididymitis.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to April 2001 and from September 2001 to September 2004, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2009 and December 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.  

At the hearing, the Veteran requested that the record be held open for 30 days to allow for the submission of additional evidence.  In a letter dated in May 2012, the Veteran's attorney asked for a 30 day extension beyond the 30 days granted at the hearing.  It has now been more than 60 days since the hearing, although no additional evidence has been submitted.  Therefore, the Board will adjudicate the appeal on the evidence of record.

The issues of entitlement to service connection for PTSD and right knee disability, as well as entitlement to an increased disability rating for epididymitis are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. In April 2012, on the record at hearing, which has been reduced to writing by the transcript, and prior to adjudication of the claim of service connection for right ear hearing loss, the Veteran withdrew his appeal of this issue.

2. Throughout the appeals period, the Veteran's left ankle disability has been manifested by significant laxity or instability of the ankle, resulting in difficulty walking and in falls at least once a week.


CONCLUSIONS OF LAW

1. The appeal of the claim of service connection for right ear hearing loss is withdrawn and the Board does not have appellate jurisdiction to review the claim.  38 U.S.C.A. §7105(d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

2. The severity of the Veteran's left ankle disability most nearly approximates the criteria for a moderately severe foot injury and a 20 percent disability rating is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, dated in September 2009, in relation to the Veteran's claim for service connection.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as relevant post-service VA and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf with relation to his left ankle disability.  

The Veteran was afforded VA examinations in October 2009 and August 2010 with respect to his left ankle disability.  The VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Finally, with respect to the conduct of the travel board hearing, under Bryant v. Shinseki, the Veterans Law Judge who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  See 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements that were lacking to substantiate the claim for increased rating.  The Veteran was assisted at the hearing by his attorney.  The attorney and the VLJ asked questions to ascertain the nature and extent of the service-connected left ankle disability, including any current symptoms and impact on the Veteran's employment.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased disability rating.  Neither the attorney nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Claim Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In April 2012 at a hearing before the undersigned Veterans Law Judge and in a written statement filed subsequent to the hearing, the Veteran withdrew his appeal as to the issue of entitlement to service connection for right ear hearing loss.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.

Increased Rating Claims

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, the Veteran's symptoms have been consistent throughout the appeals period, and staged ratings are not indicated.

Rating Ankle Disabilities

Ankle disabilities are traditionally rated based on limitation of motion, under Diagnostic Codes 5270 and 5271.  In this instance, however, because the Veteran's disability actually manifests as excessive motion or laxity in the ankle joint, it has been rated under Diagnostic Code 5284, as a foot injury.  Under these criteria, a disability which is classified as moderate is rated as 10 percent disabling, one that is moderately severe is rated 20 percent disabling, and one that is severe is rated as 30 percent disabling.  Actual loss of use of the foot merits a 40 percent disability rating.  38 C.F.R. § 4.73.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

Facts and Analysis

The Veteran sustained left ankle injuries in service, including an ankle sprain, which continued to cause him problems after service separation.  At the October 2009 VA examination he reported that his ankle would often roll and cause him to fall; the incidents were sporadic but could happen as often as twice in a single week.  He used mostly over-the-counter treatment methods, such as wraps, pain killers, and ice or heat treatments.  Physical examination showed no evidence of malalignment or limitation of motion, and X-rays were negative.  The examiner stated that there was "significant instability/laxity of the left ankle when the forefoot is subjected to varus anterior stress."  The instability and give way of the ankle, as well as the pain and swelling, resulted in significant effects on his usual occupation and had caused him to fall at work or during his daily activities.

At a subsequent VA examination in August 2010, the Veteran reported that his ankle had a tendency to roll outward and to be unstable.  Symptoms included giving way, instability, stiffness, and pain.  His gait was normal, but he was only able to stand for less than three hours at a time and walking was limited to less than a mile.  Range of motion testing was normal, albeit with objective evidence of pain, and ankle X-rays were negative.  The Veteran stated that he was employed as a surveyor, which involved walking outdoors, and his left ankle disability had reduced his walking pace because of the tendency of his ankle to roll on occasion. 

At the hearing in April 2012, the Veteran testified that he was still having problems with his left ankle, primarily weakness that would cause it to roll when he was walking, which in turn caused him to fall to the ground.  Beyond the pain, the main problem was an excess looseness or too much range of motion in his ankle.  He had become used to falling because of the ankle giving way, something which happened as often as three or four times in a single week.  Extremely bad incidents would result in swelling and he would wrap the ankle and elevate it, but did not seek medical treatment.

Ankle disabilities are most commonly rated based on a resulting limitation of motion.  In this instance, the Veteran has excess motion or laxity, and the disability is thus rated under Diagnostic Code 5284, foot injuries, other, in order to address the specific symptoms experienced by the Veteran.  The initial disability rating assigned was 10 percent, based on a finding that the Veteran demonstrated a moderate level of disability.  However, based on the evidence set forth above, the Board finds that the more appropriate disability rating is one of 20 percent, based on a moderately severe disability.

The record, including the October 2009 VA examination and the Veteran's testimony in April 2012, shows that throughout the appeals period the significant laxity or instability in the Veteran's left ankle causes it to roll frequently, resulting in falls as often as one or more times per week.  More severe incidents result in swelling and the need to immobilize the ankle, and the Veteran has testified that his pain level is frequently at six out of ten in intensity.  This disability picture more nearly approximates one of moderately severe disability than of moderate disability, based on the frequency of the Veteran's falls (multiple times in a week), which he has unfortunately become accustomed to.  While the Veteran's disability picture does not yet fully reflect a moderately severe restriction, in that he is not yet forced to use an assistive device in walking, he is forced to slow his walking pace, to watch his footing in uneven terrain, and to rely on handrails to navigate stairs in order to avoid severe injury.  Such a functional impact more consistent with a 20 percent disability level than a 10 percent level.  

A still higher level of disability, one consistent with a severe disability, is not shown, however.  The Veteran is still capable of standing up to almost three hours, and walking almost a mile.  He ambulates without assistive devices and surgical intervention to immobilize the ankle has not been necessary.  X-rays were negative and there is no limitation of motion of the ankle.  Based on the evidence, the Veteran's ankle disability is not severe, and a 30 percent disability rating is not warranted.  38 C.F.R. § 4.73, Diagnostic Code 5284.


Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, specifically the laxity or excess range of motion in the Veteran's ankle, and provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

The appeal of the claim of entitlement to service connection for right ear hearing loss is dismissed because of the lack of appellate jurisdiction.
Entitlement to an initial disability rating of 20 percent, and no higher, for a left ankle disability is granted, subject to the laws and provisions governing the award of monetary benefits.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD, claimed as a result of his experiences in Southwest Asia.  The Veteran was afforded a VA examination in August 2010, which found no Axis I diagnosis, but has since submitted a private medical diagnosis of PTSD.  He was scheduled for another VA examination, which he was unable to attend and good cause has been shown.  He should be scheduled for another VA examination which specifically addresses PTSD as well as any other possible mental health diagnosis.  

The Veteran's identified stressors include witnessing the effects of IEDs on comrades and being subject to mortar attacks in his unit.  Under the recent amendment to 38 C.F.R. § 3.304(f), where the claimed noncombat in-service stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to that stressor, in the absence of clear and convincing evidence to the contrary and where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  The revised regulations apply here based on the Veteran's stressor statements, and the examination should include an evaluation of the sufficiency of the stressor in addition to a specific diagnosis on the question of PTSD.
  
The Veteran also seeks service connection for a right knee disability.  Service treatment records show that he was treated for a knee injury in service.  An October 2009 VA examination did not provide a diagnosis or a nexus opinion, but did describe symptoms which have caused the Veteran to miss time from work.  In addition, a private physician has submitted a statement noting that the Veteran has a right knee disability which is due to service, but no rationale was included and the statement is therefore insufficient.  A VA examination which includes a diagnosis of any right knee disability and a nexus opinion should be obtained on remand.

Finally, the Veteran seeks a compensable disability rating for a cyst/hydrocele with epididymitis.  The record and the Veteran's testimony at hearing in April 2012 indicate that since the most recent VA examination he has undergone a surgical vasectomy as treatment for this condition.  Additional medical evidence, to include the records related to surgery and another VA examination, should be obtained on remand, in order to ascertain the current extent of the Veteran's disability.


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA psychiatric examination to ascertain the nature and etiology of any current acquired psychiatric diagnosis.  The examiner should review the relevant documents in the claims file. Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following:

a.) The Veteran's verified stressors are witnessing the effect of IEDs (improvised explosive devices) on comrades and being subject to mortar attacks.  If PTSD is diagnosed, then the examiner should offer an opinion as to whether the Veteran's stressor(s) is/are adequate to support a diagnosis of PTSD, and whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is caused by the stressor(s).

b.) The examiner should also identify any additional psychiatric disabilities present.  The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disability had its onset during service or is causally or etiologically related to service.  

2. Afford the Veteran an appropriate VA examination to determine whether he has any diagnosable condition or disability with respect to his right knee.  If so, with respect to any and all such diagnoses, the examiner should indicate whether each was at least as likely as not (50 percent probability or more) incurred in or related to his military service, to include the injury described in service when a trailer fell and injured his knee.  

The examiner should also address whether any demonstrated right knee disability was at least as likely as not (50 percent probability or more) caused or aggravated by any service-connected disability, to specifically include the effects of the Veteran's service-connected left ankle disability, as well as any altered gait or frequent give way of the joint.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability. 

The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

3. The RO/AMC should ask the Veteran to provide the releases necessary for VA to secure records related to his treatment for epididymitis, including his surgical vasectomy, or provide copies of the records himself.  All records obtained should be associated with the claims file.  

If it is determined that the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

4. After the records related to the Veteran's epididymitis and surgical vasectomy have been received, provide the Veteran an additional VA examination to assess and describe the current nature and severity of the service-connected disability.  

The examiner should specifically review the rating criteria most likely to be applicable, namely 38 C.F.R. § 4.115b, Diagnostic Codes 7520 through 7529.  The examiner should specifically address the Veteran's surgical vasectomy as it relates to these criteria, should indicate whether this surgery was performed as part of the course of treatment for the service-connected disability or as an elective measure, and should indicate whether there are any resulting scars or other complications from the surgery.

The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

5. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

6. Once all the above actions have been completed, the claim should be re-adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


